Citation Nr: 1017100	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  01-07 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether a notice of disagreement to a January 2003 rating 
decision that denied service connection for a lung disorder 
and a low back disability was timely.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
Veteran's notice of disagreement with a January 2003 rating 
action that denied service connection for lung and low back 
disabilities was not timely filed.  

When this case was previously before the Board in September 
2009, it was remanded in order to schedule the Veteran for a 
videoconference hearing before a Veterans Law Judge.  Such a 
hearing was scheduled for January 2010, but the Veteran 
failed to report for it.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  In January 2003, the RO denied the Veteran's claim for 
service connection for a lung disorder and a low back 
disability; the Veteran was notified by letter dated January 
15, 2003.

2.  The Veteran's notice of disagreement (NOD) with the 
January 2003 decision was received on February 9, 2004.


CONCLUSION OF LAW

The Veteran did not submit a timely NOD with respect to the 
January 2003 decision denying his claims for service 
connection for a lung disorder and a low back disability; 
thus, the Board has no jurisdiction to consider those issues 
and they are dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.109, 20.101, 20.200, 20.201, 
20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, VCAA notice was provided for the underlying 
service connection claims in October 2002, which provided 
notice regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  An 
October 2004 letter specifically advised the Veteran, "If 
there is any other evidence or information that you think 
will support your appeal, please let us know.  If the 
information or evidence is in your possession, please send it 
to us."  A March 2006 letter advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain records adequately identified by the Veteran 
including service treatment records, post service treatment 
records, records from the Social Security Administration, and 
VA examination reports. 

In this case, the Veteran was advised to submit evidence or 
advise VA of evidence that would support his appeal.  He 
provided written argument as to why he did not file his NOD 
in a timely manner.  Since 2007, he has been represented by 
an attorney with experience in VA claims.  He was afforded 
the opportunity to present hearing testimony in January 2010, 
but he did not report for the hearing.  Both the Veteran and 
his attorney were sent notice of the date, time, and place of 
the hearing.  Moreover, the Board notes that the Veteran does 
not contend that his NOD was timely filed.  In light of all 
of the above, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction, including the 
timeliness of a NOD.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 19.4, 20.101.


Appellate review is initiated by the filing of a NOD and is 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination. 38 C.F.R. § 20.302(a).  
The date of mailing of the notification is presumed to be the 
same as the date of the letter.  Id.

By rating decision dated January 2003, the RO denied the 
Veteran's claims for service connection for a lung disorder 
and for a low back disability.  The Veteran was informed of 
this decision by a letter dated January 15, 2003.  He was 
provided with notice that he had one year in which to 
initiate an appeal.

The Veteran's notice of disagreement with the January 2003 
determination was received on February 9, 2004.  He wrote he 
was "[s]orry for the delay in response but illness has 
delayed me."  Although the date he placed on the letter was 
January 15, 2004, the document itself was not received at the 
RO until February 9, 2004.

He was advised in an August 2004 letter that his NOD was not 
timely filed.  In a September 2004 statement, the Veteran 
appealed the RO's conclusion that the NOD was not timely 
filed.  He stated that he is a very sick Veteran, that his 
medication makes him lose track of time, that he was going 
through bankruptcy, appeals on other claims with VA, a fight 
with Social Security for benefits, seeing doctors, a 
separation with his girlfriend, and his mother passed away.  
He did not challenge the fact that the document was not filed 
timely; rather, he stated "Excuse me for being tardy."  
While the Veteran wrote a date of January 15, 2004 on the 
letter, the RO date stamp clearly show the document was not 
received until February 9, 2004.  The Board finds the date 
stamp by the RO to be more probative as to the date of 
receipt by the RO than the date placed on the correspondence 
by the Veteran.  Indeed, the Veteran does not argue that he 
submitted the NOD within the one year time period.




Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  There is no legal 
entitlement to an extension of time; rather, 38 C.F.R. § 
3.109(b) commits the decision to the sole discretion of VA.  
Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Veteran has not argued that he filed a filed a request 
for an extension of time within the one year appeal period, 
nor does his February 2004 correspondence request an 
extension to file the NOD.  Even assuming that this 
correspondence is both a request for an extension after the 
expiration of the time limit and the concurrent "required 
action" of filing a NOD, the appellant has not met the 
additional requirement under 38 C.F.R. § 3.109(b) of showing 
good cause as to why the required action could not have been 
taken during the original time period and could not have been 
taken sooner than it was.  

In Corry, the Court held that the Veteran's statement, "I 
was unable to respond to your initial denial due to the 
nature of my condition," was insufficient, as a matter of 
law, to satisfy 38 C.F.R. § 3.109(b)'s requirement that good 
cause be shown as to why the filing of an NOD could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  Corry, 3 Vet. App. 235.  
Here, the Veteran essentially provided the same assertion-
that he could not respond timely due to illness.  However, he 
also provided multiple other reasons, including dealing with 
other claims before VA and the Social Security Administration 
(SSA), seeing doctors, dealing with a bankruptcy, separating 
from his girlfriend, and his mother passing away.  However, 
other evidence in the record indicates his mother passed away 
in 2001, his bankruptcy occurred in 2002, and his SSA claim 
was granted in January 2002, all well before the January 2003 
rating decision was issued.  


Nothing in the record suggests that the Veteran was mentally 
incompetent at any point prior to or during the one year 
appellate period in question.  Indeed, he is the payee for 
both VA and SSA benefits.  Moreover, the extensive amount of 
correspondence from the Veteran both prior to and subsequent 
to this claim show the Veteran is certainly capable of 
prosecuting claims on his own behalf.  Further, during the 
period from the date of the denial to the date of the receipt 
of the NOD, the Board notes the Veteran got married, which 
preponderates against a conclusion that the Veteran was 
physically or mentally unable, during the year long appellate 
period, to file an NOD with the January 2003 decision.  The 
Board further notes that the Veteran was an active 
participant in appeals pending prior to the January 2003 
rating decision, and thus was not a novice to the VA claims 
and appeals process.   

In short, the Board finds that the Veteran has not shown good 
cause for failing to file his NOD in a timely manner.  His 
statement that "illness" prevented him from filing his NOD 
is not sufficient to support a showing of good cause, nor are 
any of his other contentions.  See Corry, supra.  

In summary, the Veteran failed to file a timely NOD with the 
January 2003 rating decision denying service connection for a 
lung disorder and a low back disability, and he did not file 
a request for an extension during the time period for filing 
an NOD.  Moreover, to the extent his February 2004 NOD 
included a request for an extension of the time made after 
expiration of the appeal period, good cause has not been 
shown as to why filing of the NOD could not have been 
accomplished during the appeal period and could not have been 
taken sooner than it was.  Thus, a timely NOD was not 
received.  The preponderance of the evidence is against the 
claim and the appeal is denied.  




ORDER

The notice of disagreement received in February 2004 to a 
January 2003 rating decision that denied service connection 
for a lung disorder and a low back disability was untimely, 
and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


